DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the claim amendment filed August 2, 2022.
Claims 21-28, 31-36, 39 & 40 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-28, 31-36, 39 & 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 21-28, 31 & 33 are directed to a system and claims 34-40 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 

Claims 21-28, 31-36, 39 & 40 recite series of steps for protecting and communicating information, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Commercial or legal interactions. 
 
The limitations that set forth the abstract idea are:
use the electronic credential to authenticate a user of the mobile computing device, wherein the electronic credential maintains therein identifying information for an individual and network information configured to enable current and updated health records associated with the individual to be retrieved; 
encrypt the identifying information and the network information to obtain encrypted; 
generate a [code] that includes the encrypted, information and cryptographic keys necessary to decrypt the encrypted information that identifies the user, wherein the barcode provides a time-limited consent of the user that permits the provider device to access electronic healthcare records of the user from at least one service provider or aggregator; and 
display the code […] when the user of the mobile computing device has been authenticated as the individual associated with the current and updated health records.

The noted above limitations recite a plan or scheme for protecting and communicating information between users, (e.g. encrypting, generating and displaying/presenting information) and therefore falls under certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people. Accordingly, the claim recites an abstract idea.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a mobile computing device (transceiver, processor, and optical interface),
generate a barcode and display the barcode. 
display the barcode through the optical interface for capture by the provider device when the user of the mobile computing device has been authenticated as the individual associated with the current and updated health records.

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The mobile computing device, provider device, and processing circuit are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of protecting, authenticating, displaying and communicating medical records between users.
Additionally, ¶¶ [0044], [0059], [109]) of the application as filed states that the devices noted above are general-purpose devices.  

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Additionally, there is no impact on the abstract idea itself because it is implemented through the additional elements of the computing devices and processing circuit as no features are being applied to the abstract idea to make it integrated into the practical application.

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Dependent claims merely recite information that is used to carry out the abstract idea identified in the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. These steps are consistent with the types of ideas found to be methods of organizing human activity. 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea simply conveying the concept of controlling access to medical records. Accordingly, claims 2-13 and 15-20 are patent ineligible and rejected under 35 USC §101 for the same reasons above.

Accordingly, claims 21-28, 31-36, 39 & 40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


The examiner further notes that the following exemplary limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to authenticate a user of the mobile computing device…as recited by at least claim 21, 
to obtain encrypted information …as recited by at least claim 21,
to decrypt the encrypted
to access electronic healthcare records of the user from at least one service provider or aggregator …as recited by at least claim 21, and 
updated health records associated with the individual to be retrieved …as recited by at least claim 21.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

	
Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2106 II C.:  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]”; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) (“As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.”).

Claim 21, for example, recites the conditional limitation “display the barcode through the optical interface for capture by the provider device when the user of the mobile computing device has been authenticated as the individual associated with the current and updated health records.”
A person or ordinary skill in the art would interpret the conditional limitation noted above in one of the following two scenarios:
First Scenario: the barcode is displayed when the user is authenticated.   
Second Scenario: the barcode is not displayed when the user is not authenticated  
For purposes of this rejection, the Examiner takes the Second Scenario as likely to occur (e.g. the First Scenario is optional). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28, 31-36, 39 & 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites “a mobile computing device configured with an electronic credential” which renders the claim indefinite. It’s unclear to a person of ordinary skill in the art how a mobile device can be configured with data. Appropriate correction is required. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 25-28, 30, 31 & 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce et al. (US 20100250271 A1) (“Pearce”)  in view of Barrus et al. (US 20070233613 A1) (“Barrus”) and further in view of Lopez et al (US 20140100930 A1) (“Lopez”). 

As per claims 21 & 34, Pearce discloses: 
a wireless transceiver configured to support wireless communication by the mobile computing device (¶ [0047][0149], Fig 4A-4D); and 
an optical interface adapted to participate in proximity exchanges with a provider device (¶ 4A-4D  [0126] [0149] [0168]);
at least one processing circuit (¶ [0175]-[0178]) configured to: 
use the electronic credential (ticket) to authenticate a user of the mobile computing device (¶ [0011], [0014], [0055]); 
wherein the electronic credential maintains therein identifying information for an individual and network information (e.g. connection to third-party health provider) configured to enable current and updated health records associated with the individual to be retrieved (¶¶ [0011], [0014], [0125], [0127]); 
[encode] the identifying information and the network information to obtain encrypted information (¶¶ [0125]); 
generate a barcode that includes the [encoded], information and […] 
wherein the barcode provides a time-limited consent (timestamp/ expiration) of the user that permits the provider device to access electronic healthcare records of the user from at least one service provider or aggregator (¶¶ [0114], [01115], [0125]); and 
display the barcode through the optical interface for capture by the provider device […]  (¶¶ [0055], [0121]). 

Pearce does not clearly disclose:
encrypt the identifying information and the network information to obtain encrypted information; 
a barcode that includes encrypted information, 

Barrus, however, clearly disclose encrypt the identifying information and the network information to obtain encrypted information; a barcode that includes encrypted information (¶¶ [0069], [0085], [0067])

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).

Pearce does not expressly disclose 
display the barcode … when the user of the mobile computing device has been authenticated as the individual associated with the current and updated health records. 

Lopez clearly discloses 
display the barcode … when the user of the mobile computing device has been authenticated as the individual associated with the current and updated health records (¶¶ [0034], [0035]). 

Therefore, it would have been obvious to one of the ordinary skills in the art to modify Pearce’s teachings to incorporate the function of authenticating a user before displaying personal information such as barcodes/ vouchers, to increase security and prevent fraudulent transactions and thereby protecting user’s data (Barrus [0219]).
The examiner further notes that the following exemplary limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to authenticate a user of the mobile computing device…as recited by at least claim 21, 
to obtain encrypted information …as recited by at least claim 21,
to decrypt the encrypted
to access electronic healthcare records of the user from at least one service provider or aggregator …as recited by at least claim 21, and 
updated health records associated with the individual to be retrieved …as recited by at least claim 21.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  


The examiner further notes that the following exemplary limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
 identifying information,
network information, and 
cryptographic keys

The noted above limitations have been considered but are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

	
Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2106 II C.:  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]”; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) (“As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.”).
Claim 21, for example, recites the conditional limitation “display the barcode through the optical interface for capture by the provider device when the user of the mobile computing device has been authenticated as the individual associated with the current and updated health records.”
A person or ordinary skill in the art would interpret the conditional limitation noted above in one of the following two scenarios:
First Scenario: the barcode is displayed when the user is authenticated.   
Second Scenario: the barcode is not displayed when the user is not authenticated  
For purposes of this rejection, the Examiner takes the Second Scenario as likely to occur (e.g. the First Scenario is optional). 

As per claim 22, Pearce/ Barrus/ Lopez discloses as shown above. 
Pearce further discloses wherein the encrypted information includes an electronic authorization (e.g. barcode/ticket) that permits the provider to access a subset of electronic healthcare records of the user from the at least one service provider or aggregator (¶¶ [0031], [0115]; fig. 8 & related text).

As per claim 23, Pearce/ Barrus/ Lopez discloses as shown above. 
Pearce further discloses wherein the barcode comprises a quick response code (QRC) (the barcode may be 2-D, hexagonal, and other various forms) (¶ [0132]).

As per claim 24, Pearce/ Barrus/ Lopez discloses as shown above. 
Pearce further discloses wherein the wireless transceiver is adapted to participate in proximity exchanges using a near-field communication protocol ( ¶¶ 4A-4D  [0126], [0149], [0168], [0176]); 

As per claim 26, Pearce/ Barrus/ Lopez discloses as shown above. 
Pearce further discloses wherein the wireless transceiver is further configured to use the near-field communication protocol to transmit […]( ¶¶ 4A-4D  [0126], [0149], [0168], [0176]); 

Pearce does not disclose transmit the encrypted information, cryptographic keys necessary to decrypt the encrypted information […].

Barrus, however, teaches transmit the encrypted information, cryptographic keys necessary to decrypt the encrypted information (¶¶ [0069], [0085], [0067] “ […] a barcode that encodes the data identifier, decryption key, and additional information […] In one embodiment, a machine readable identifier is generated that encodes the data identifier and optionally the decryption key and the additional information”).

Therefore, it would have been obvious to one of the ordinary skills in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).

As per claims 27 & 35, Pearce/ Barrus/ Lopez  discloses as shown above. 
Pearce further discloses wherein the encrypted information further includes information that identifies a known medical condition of the user (figs. 4A-4D & related text). 

As per claim 28 & 36, Pearce/ Barrus/ Lopez  discloses as shown above. 
Pearce further discloses wherein the QRC/barcode identifies a network address of the at least one service provider or aggregator (¶¶ [0049], [0132]). 

As per claims 31 & 39, Pearce/ Barrus/ Lopez discloses as shown above. 
Pearce does not disclose wherein the cryptographic keys are configured to enable the provider device to verify that the user is a record holder associated with the current and updated health record associated with the individual. 

Barrus, however, teaches wherein the cryptographic keys are configured to enable the provider device to verify that the user is a record holder associated with the current and updated health record associated with the individual (e.g. being able to decrypt using a decryption key) (¶¶ [0069], [0085], [0067] “ […] a barcode that encodes the data identifier, decryption key, and additional information […] In one embodiment, a machine readable identifier is generated that encodes the data identifier and optionally the decryption key and the additional information”).

Therefore, it would have been obvious to one of the ordinary skills in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]). 


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce in view of Barrus and in view of Lopez and further in view of Ramaci (US 20130307670 A1) (“Ramaci”).

As per claim 25, Pearce/ Barrus/ Lopez discloses as shown above. 
Pearce further discloses wherein the interface adapted to participate in proximity exchanges includes […] interface configured to detect and identify provider devices (¶ [0149]; the digital healthcare platform may be used in conjunction with various devices, systems, and methods capable of collecting and processing medical data through inputs of a computing device, and particularly the computing device used to access or interface with the digital healthcare platform [i.e. provider devices]. These inputs include a variety of wired and wireless mediums, including but not limited to RF, Bluetooth, 802.11, USB, serial, and analog and digital connections”).

Pearce does not expressly disclose wherein the near-field communication protocol is used to detect and identify provider devices.

Ramaci, however, teaches wherein the near-field communication protocol is used to detect and identify provider devices (¶ [0044]; "The communication with the mobile device may be through a direct hardwire connection or network connection such as NFC, Bluetooth, Bluetooth lite, etc. "[0083][0084] "the mobile device provides a wireless signal including user data. The wireless signal may be wi-fi, NFC, Bluetooth, infrared, a LAN, a WAN, a GAN, wireless, or some other communication method").
Accordingly, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s device interfaces that are adapted to participate in exchanges and configured to detect and identify devices, as disclosed by Ramaci, to enhance access to health related information through the identification of devices in close proximity and thereby securely share information (Ramaci [0075][0084]).

Claims 32, 33 & 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce et al. (US 20100250271 A1) (“Pearce”) in view of Barrus et al. (US 20070233613 A1) (“Barrus”) in view of Lopez and further in view of  Klyne (GB12368755) (“Klyne”). 

As per claim 32, Pearce/ Barrus/ Lopez discloses as shown above. 
Pearce does not disclose receive a public key from an authentication service; and encrypt the identifying information and the network information using the public key. 

Klyne, however, clearly discloses receive a public key from an authentication service; and encrypt information using the public key (page 4, lines 28-37; figs. 3 & 5 and related text). 

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).

As per claim 33, Pearce/ Barrus/ Lopez discloses as shown above. 
Pearce does not disclose wherein the cryptographic keys included in the QRC comprise the public key.

Klyne, however, clearly discloses wherein the cryptographic keys included in the QRC comprise the public key (page 4, lines 28-37; page 9, lines 30-36; figs. 3 & 5 and related text). 

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).

As per claim 40, Pearce/ Barrus/ Lopez  discloses as shown above. 
Pearce does not disclose receiving a public key from an authentication service; and encrypting the identifying information and the network information using the public key using the public key, wherein the cryptographic keys included in the QRC comprise the public key.

Klyne, however, clearly discloses

receive a public key from an authentication service; and encrypt the information using the public key (page 4, lines 28-37; figs. 3 & 5 and related text).  
wherein the cryptographic keys included in the QRC comprise the public key (page 4, lines 28-37; page 9, lines 30-36; figs. 3 & 5 and related text).  

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection. 

Rejections Under 35 U.S.C. § 101
Applicants argue (Page 11+):
For comparison, the skilled artisan would appreciate that cellular telephones can roam between home networks and third-party visited networks. In one example, a roaming cellular telephone may supply information, including encrypted information and encryption keys to the visited network such that the visited network can establish a connection with the home network in order to service the roaming cellular telephone. In another example, the home network of a roaming cellular telephone may supply information, including encrypted information and encryption keys to the visited network such that the visited network can establish a connection between with the roaming cellular telephone on behalf of the home network. Neither of these examples can reasonably be considered to be directed to methods of grouping human activity because they both relate to the establishment of a network connection to the cellular telephone. The claims of the present Application are similarly directed to the establishment of a network connection to enable activities such as the download, review and update of healthcare records. In the example of the cellular telephone and the claims of the present Application, an authentication procedure is needed to ensure
that the accesses to the end service are authorized.

The Examiner however, respectfully disagrees. 
First, the Examiner notes that some of features/benefits (e.g. roaming cellular telephones roaming home networks that supplies encrypted information….etc) are not being recited in the claims. Second, the recited limitations in claim 21, for example, recites a plan or scheme for protecting and communicating information between users, (e.g. encrypting, generating and displaying/presenting information) and therefore falls under certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people. Accordingly, the claim recites an abstract idea.

Third, the mobile computing device, provider device, and processing circuit are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of protecting and communicating medical records between users.

Rejections Under 35 U.S.C. § 103
Applicants argue (Page 9+):
Barrus does not cure the fundamental deficiencies of Pearce. Barrus does not disclose encrypting medical information or encrypting information of any type. Barrus uses a cryptographic hash to generate unique identifiers. “For example, a cryptographic hash (e.g., an MDS hash, an SHA1 hash) may be applied to the media data for which the media key is being created to generate the data identifier for the media key. Using a cryptographic hash prevents collisions in data identifiers” (Barrus, at paragraph [0041]). In Barrus the unique identifier is useful, but the starting data is not valued and is irretrievable. As is well known in the art, a cryptographic hash is a one-way mathematical algorithm that can map data to a fixed number of bits, but that cannot operate in reverse to reconstitute the mapped data. 

The Examiner however, respectfully disagrees. 
Barrus, however, clearly disclose encrypt the identifying information and the network information to obtain encrypted information; a barcode that includes encrypted information (¶¶ [0069], [0085], [0067])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (PTO-892). 
Bauer et al. (US 20100274589 Al) discloses wherein the barcode includes a time-limited consent of the user that permits the provider device to access electronic healthcare records of the user from a service provider. (¶¶ [0024]- [0026] & [0041]); and

US 20120308003 A1 discloses [0049] At this point, rather than including a full public key certificate in the data to be encoded in the barcode, device 200 may determine an author identifier 650 associated with the message. In some embodiments, the author identifier may be the name of the entity to which the public key certificate associated with private key 620 has been issued by a Certificate Authority. In step 540, device 200 generates a barcode 670 that includes a graphical representation of information comprising the message 610, the digital signature 640 of the message or message digest, and the author identifier 650.

Reiner (US 7593549 B2) discloses: 
In the present invention, the user will sign onto a system, utilizing a biometrics authentication or identification procedure. Once authentication and identification takes place, local, regional, and centralized medical databases can be automatically queried using the identification-specific biometrics signature. All data intrinsic to the medical procedure or examination being performed will be automatically tagged and downloaded into that specific patient's electronic medical database. At the same time, that patient's medical database is queried to provide all historical data relevant to the medical examination or procedure being performed to assist with planning, protocol, and analysis of the data being collected. The biometrics authentication can be performed at patient intake, at an imaging device, at a pharmacy, or in the operating room, to ensure that the personnel and the patient are correctly identified before any procedure is performed or drug administered.

Raduchel (US 9619616 B2) discloses:An electronic device for aggregating electronic medical records, in which electronic medical records are aggregated from multiple electronic repositories and displayed as a single set of records. The multiple electronic repositories may store records for a particular patient using varying identifying/access information to facilitate anonymous access to the electronic medical records. Emergency medical services providers may be able to access medical records for a patient using the electronic device after being authenticated as a valid/licensed medical services provider.

Mok et al. (US 20100094658 A1) (“Mok”) discloses: A system and method is provided for the management of a patient's medical records by a central data repository under the direction of the patient and enabled by an entity managing records on behalf of the patient. Medical records from a plurality of the patient's healthcare providers, including past and present healthcare providers, are maintained in this central repository in a way that provides a centralized, comprehensive, and accessible medical history of the patient, as well as a comprehensive organizational structure across all records. An embodiment has the patient directed central repository as the hub in a hub-and-spoke arrangement, where each spoke goes to one of the patient's healthcare providers, both past and present. The patient's medical records are collected from all the patient's healthcare providers, then classified, stored, and organized for use by the patient, healthcare providers, and any other authorized individuals. The records in the repository can be sorted and/or selected in several different ways and displayed to the patient or to his designated medical care providers, and to certain patient designated third parties.

Bowen, JR. et al. (US 20140149139 A1) (“Bowen, JR”) discloses: A system and method for providing a centralized source of health care information for an individual. Security measures for access to health care information of an individual may be provided. An interactive patient interface may be employed by the individual to gain access to the health care information, and an interactive provider interface may be employed by one or more health care providers of the individual to gain access to the health care information. Access and changes to the health care information from any of the health care providers and individual may be allowed as a function of a security level granted thereto.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf